               Case 3:18-cv-06403-RS Document 24 Filed 02/05/19 Page 1 of 1




~AO 154 (IO/OJ)Subs1i1U1ionorAnomey


                                      UNITED STATES DISTRICT COURT
                      Northern                                 District of                                     Callfomla

     PATRICIA ZALES AND PETER ZALES                                        CONSENT ORDER GRANTING
                                           Plninliff (s),                  SUBSTITUTION OF ATTORNEY
                           V.
    SIMON PROPERTY GROUP, INC. et al.                                      CASE NUMBER:                3:18-cv-06403-RS
                                         Defendant (s),

        Notice is hereby given that, subject to approval by the court,             Simon Property Group, Inc.                        substitutes
                                                                                                   (P11rty (s) N11111c)

David V. Roth
----------------------    (Namo of New Altomey)
                                                                           , Stale Bar No.     19464 8
                                                                                               ------- as counsel of record in

place of     Ryan D. Fischbach
                                                       (Nome   or Auomey (s) Withdrawing Appearance}

Coniact information for new counsel is as follows:
        Firm Name:                 Manning & Kass, Ellrod, Ramirez, Trester LLP

        Address:                   One California Street, Suite 900, San Francisco, CA 94111

        Telephone:
        E-Mail (Optional):
                                  -'--~-----------
                                   (415) 217-6990
                                   dv  nIngII p.
                                      r@m an
                                                   Facsimile
                                                      com
                                                                                                 (415) 217-6999




I consent to the above substitution.
Date;          ;v~,dc;,
I consent to being suititu{d.                                                      Ryan D~ i""sch~ Baker & Hostetler LLP
                                  9
                                                                          ~~
Date:             2 '5 f
                      I

I consent to the. above S\lbsc ution.
Dute:           Z /~ /j
                                                                                                        (Siguaturc of New Allomcy)


The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                   Judge

(Note: A scpurnlc consent order of substitution must be filed by each new attorney wishing to enter nn nppcnrnnce.J
